Citation Nr: 1130141	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder including as secondary to a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to December 1951 and from August 1954 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the Veteran testified at a video hearing before the undersigned.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Initially, the Board notes that in a December 1955 rating decision the RO denied the Veteran's original claim of service connection for a left knee disorder.  Thereafter, in a March 1995 rating decision, the RO denied his application to reopen his claim of service connection for a left knee disorder.  Moreover, the Board finds that these earlier rating decisions included all disorders of the left knee including the Veteran's current left knee arthritis status post total knee replacement.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, the Board must initially address the question of whether "new and material" evidence has been presented sufficient to reopen the claim of service connection for a left knee disorder before considering the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issues on appeal have been recharacterized as listed on the first page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the application to reopen the claim of service connection for a left knee disorder, the Board notes that neither the statement of the case nor the supplemental statements of the case provided the Veteran with notice of 38 C.F.R. § 3.156 (2010).  Therefore, a remand is required to provide him with such notice.  38 C.F.R. §§ 19.29, 19.31 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the February 2008 notice letter wrongly notified him of the reasons for the denial of his claim in the February 1955 rating decision, not the last final denial of his claim which took place in a March 1995 rating decision.  See 38 U.S.C.A. § 5103(a) (West 2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to the claim of service connection for a right knee disorder including arthritis, at his personal hearing the Veteran argued for the first time that his right knee disorder could also be secondary to his left knee disorder.  See 38 C.F.R. § 3.310 (2010) (service connection may also be granted where disability is proximately due to or the result of already service-connected disability); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (holding that compensation is payable when service-connected disability has aggravated a non-service-connected disorder).  Therefore, the Board finds that adjudication of this claim is inextricably intertwined with his application to reopen his claim of service connection for his left knee disorder.  Accordingly, final adjudication of this issue must be deferred until the above development is completed as to the left knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Also as to the claim of service connection for a right knee disorder, while the appeal is in remand status the RO/AMC should provided the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA) letter and a supplemental statement of the case (SSOC) that provides him for the first time with notice of 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 19.31 (2010). 

At his personal hearing the Veteran testified that, while he received treatment for his knees from a Dr. Yanker, these records have not been associated with the claims file.  The record also shows that, while the Veteran separated from his second period of active duty in 1951, his treatment records from the 1950's to the early 1990's are not found in the claims file.  Likewise, the record shows that the Veteran receives ongoing treatment for his bilateral knee disabilities.  Therefore, while the appeal is in remand status, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. After obtaining all needed authorizations from the Veteran, the RO/AMC should obtain and associate with the record all of the Veteran's post-1951 treatment records that have not as yet been associated with the claims file including his records from Dr. Yanker.  All actions to obtain the requested records should be documented fully in the claims file.  As to any Federal records, if they cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file and the Veteran provided with a copy of the memorandum. 

2.  The RO/AMC should provide the Veteran with updated VCAA notice in accordance with the Court's holding in Kent, supra; Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010); this notice includes, among other things, notice of the reason for the prior final denial of his claim of service connection for a left knee disorder in the March 1995 rating decision and notice of 38 C.F.R. § 3.310.

3. The RO/AMC should thereafter readjudicate the claims.  As to the claim of service connection for a right knee disorder, such adjudication should include both direct and secondary service connection.  As to the left knee disorder claim, such adjudication should consider whether new and material evidence has been provided to reopen the claim.

4. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. §§ 3.156, 3.310.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

